Citation Nr: 1031405	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-12 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from August 1958 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for PTSD.

In June 2008, the Veteran testified at a hearing before a 
Decision Review Officer.  The transcript of the hearing is in the 
record. 


FINDINGS OF FACT

1.  A June 2010 rating decision granted service connection for a 
psychiatric disability, classified as anxiety disorder.

2.  The psychiatric manifestations of the Veteran's PTSD are not 
clearly distinguishable from his service-connected anxiety 
disorder.


CONCLUSION OF LAW

The Veteran's claim for service connection for PTSD encompasses 
the same symptomatology of and cannot be separated from his 
service-connected anxiety disorder.  His claim for service 
connection for PTSD is therefore moot, as service connection for 
a psychiatric disability has already been established.  The 
appeal is therefore dismissed.  38 U.S.C.A. §§ 7105(d) (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Additionally, when it is not possible to separate the 
effects of service-connected and non-service-connected 
disabilities, such effects should be attributed to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998).  Finally, it is important to recognize that the Veteran 
may not be entitled to be doubly compensated for the same 
disability.  The evaluation of the same disability under various 
diagnoses is to be avoided, as is the evaluation of the same 
manifestation under different diagnoses.  38 C.F.R. § 4.14 
(2009); Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).

At the outset, the Board finds that the Veteran's claim of 
entitlement to service connection for PTSD is moot because the 
Veteran has already been service-connected for a psychiatric 
disorder that encompasses the manifestations of his currently 
claimed PTSD.  Absent evidence of a mental disability with 
distinct symptomatology from his service-connected anxiety 
disorder, consideration of service connection for a psychiatric 
disorder, claimed as PTSD, is not warranted.  Such an action 
would amount to impermissible pyramiding.  38 C.F.R. § 4.14 
(2009).  VA is prohibited from awarding disability benefits for 
two separate diagnoses that produce the same manifestations of a 
disability.

Further, a worsening of the Veteran's mental condition is 
accounted for in the rating schedule for mental disabilities, 
which pertains to the manifestations of the Veteran's anxiety 
disorder, including his nightmares, anxiety, depression, and 
other symptomatology and should be rated accordingly.  Therefore, 
because the Veteran's claim for service connection for a 
psychiatric disorder, claimed as PTSD, has been determined to be 
already accounted for in the June 2010 award of service 
connection for anxiety disorder, it must necessarily be 
dismissed.  38 C.F.R. § 4.130, Diagnostic Code 9211 (2009).

The Veteran claims that he developed a psychiatric disorder, to 
include PTSD, as due to his experiences in Vietnam.  

By way of history, the Veteran served two tours of duty in 
Vietnam.  The service medical records, including the May 1983 
retirement examination, contain no complaint, finding, history, 
or treatment for a mental health disorder.   

On VA PTSD examination March 1999, the Veteran denied a history 
of psychiatric problems and presented no psychiatric symptoms.  
The examiner determined that the Veteran did not exhibit 
sufficiently severe symptoms to warrant a psychiatric diagnosis.   

Private treatment records starting in 2006 show a diagnosis of 
PTSD based on the Veteran's reported exposure to combat in 
Vietnam.  The Veteran's psychiatric complaints consisted of 
nightmares since early 1970s, emotionality about the war, 
avoidance of war stimuli, and insomnia.  

In May 2007, the Veteran underwent a VA psychiatric examination.  
The Veteran complained of nightmares, insomnia, and fighting in 
his sleep.  He provided a history of alcohol abuse.  Based upon 
evaluation of the Veteran and review of the claims file, 
including the Veteran's service medical records, the examiner 
determined that the most appropriate diagnosis for the Veteran 
was anxiety disorder.  In so concluding, the examiner explained 
that although some of the Veteran's reported symptoms, insomnia 
and nightmares, were suggestive of PTSD, the symptom complex 
described on examination did not satisfy DSM-IV criteria for a 
diagnosis of PTSD.  However, the examiner found that it was 
evident that the Veteran had significant anxiety which he had 
spent many years trying to suppress.  The examiner opined that it 
was at least as likely as not that the Veteran's combat exposure, 
combined with an entire military career spent managing ordinance, 
was a significant contributing factor in the development of his 
psychiatric condition.  

In a private medical statement in November 2007, a private 
physician opined that the Veteran's complaints of nightmares and 
acting out during his sleep, diagnosed as PTSD, were related to 
his experiences in service.  Subsequent treatment records 
contained complaints and treatment for nightmares, sleep 
disturbances, insomnia, anxiety, and depression, along with 
various psychiatric diagnoses, to include anxiety disorder, mood 
disorder, PTSD, adjustment disorder, sleep disorder, and 
depression.  The Veteran has also been diagnosed with cognitive 
dementia.  The Veteran has consistently denied hallucinations, 
delusions, flight of ideas, loosening of associations, obsessive 
thoughts or compulsive behavior.  

By a rating decision in June 2010, the RO granted service 
connection for anxiety disorder and assigned a 30 percent 
disability rating, effective November 7, 2006, the date of 
receipt of his current claim for service connection for a 
psychiatric disability identified as PTSD.

Significantly, in this case, the Veteran's VA mental health 
treatment records show the same symptomatology that was noted on 
VA examination in May 2007, and on which the examiner based the 
diagnosis of anxiety disorder for which service-connection has 
been granted.  In fact, it should be stated that the Veteran's 
service-connected psychiatric disorder, classified as anxiety 
disorder, encompasses other related mental disorders, including 
depression.  It necessarily follows that the Veteran's PTSD 
symptoms, too, would be accounted for in his already service-
connected psychiatric disorder, classified as anxiety disorder.  
Therefore, absent a clear distinction between the Veteran's 
current PTSD symptoms, service connection for a psychiatric 
disability, claimed as PTSD, is moot, as such an award would be 
duplicative of his already service-connected psychiatric 
disorder.

Based upon a review of the record, and absent evidence to the 
contrary, the Board finds that the Veteran's service-connected 
anxiety disorder and the claimed PTSD are manifested by 
overlapping symptomatology, with no clear distinction between the 
two diagnoses.  Therefore, service connection for PTSD in this 
case is moot, as such an award would amount to impermissible 
pyramiding, and is considered within the psychiatric disorder for 
which the Veteran has already established service connection.  38 
C.F.R. §§ 4.14, 4.130 Diagnostic Codes 9201-9440 (2009).

Therefore, the Board finds that the claim of entitlement to 
service connection for a psychiatric disorder, claimed as PTSD, 
must be dismissed as moot because service connection has already 
been established for a psychiatric disorder, classified as 
anxiety disorder, and the Veteran is rated upon the psychiatric 
symptomatology shown, which cannot be distinguished between his 
many psychiatric diagnoses.  38 U.S.C.A. § 7105 (West 2009).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of a letter dated 
in November 2006; rating decisions in October 2007, and June 
2010; a statement of the case in March 2008; and a supplemental 
statement of the case in April 2010.  Those documents discussed 
specific evidence, particular legal requirements applicable to 
the claim herein decided, evidence considered, pertinent laws and 
regulations, and reasons for the decision.  VA made all efforts 
to notify and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notice provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with adjudication of the claims by the RO 
subsequent to the claimants receipt of compliant notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the June 
2010 rating decision and April 2010 supplemental statement of the 
case.  A statement of the case or supplemental statement of the 
case can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of 
adequate notice prior to a readjudication, including in a 
statement of the case or supplemental statement of the case, 
cures any timing defect associated with inadequate notice or the 
lack of notice prior to the initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  Furthermore, the Board finds 
that if there is any deficiency in the notice to the Veteran or 
the timing of the notice it is harmless error because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Board erred in relying on various post-
decisional documents for concluding adequate notice was provided, 
but the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim, and 
therefore the error was harmless).  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore the error was harmless).  




ORDER

As service connection for a psychiatric disorder is already in 
effect, the appeal on the issue of entitlement to service 
connection for a psychiatric disorder, claimed as posttraumatic 
stress disorder, is dismissed



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


